Citation Nr: 1730112	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  10-24 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from February 2003 to July 2004 with additional service with the Puerto Rico Army National Guard.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This matter was remanded by the Board in February 2015.  The case is once again before the Board.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his back disorder is etiologically related to active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a low back disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303 (2016).  For chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis, an alternative to the nexus requirement exists: A Veteran may demonstrate a relationship to service through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303.  Under the continuity of symptoms provision, "symptoms, not treatment, are the essence of any evidence of continuity of symptom[s]."  Savage v. Gober, 10 Vet.App. 488, 496 (1997).

With regard to a current disability, the Veteran has several diagnosed back conditions, including arthritis.  In a March 2012 VA Examination, the Veteran was diagnosed with degenerative disc disease in his lumbar spine and arthritis of the thoracolumbar spine.  In a separate May 2013 VA examination, the Veteran was examiner diagnosed the Veteran with Intervertebral Disc Syndrome (IVDS) with degenerative arthritis.  Thus, the first element of service connection is met.  Davidson, supra.  

With regard to an in-service injury, the Veteran contends that he was injured in service.  The record supports his contention.  Service treatment records (STRs) in July 2008 noted that the Veteran was seen for complaints of pain in his lower back after lifting heavy kitchen equipment.  Thus, the second element of service connection is met.  See id.

With regard to nexus, the Board finds that the Veteran has persuasively demonstrated continuity of symptomatology since service.  See Waters, supra.  The Veteran has asserted that his back pain has continued since his documented in-service back injury, and multiple VA records support his contention.  For example, shortly after the 2008 in-service injury, an October 2008 VA outpatient note recorded low back pain.  Less than two years later, May 2010 and September 2010 VA treatment notes recorded complaints of lower back pain.  A March 2011 VA treatment note noted that the Veteran had been seen in 2010 for polyarthralgia of the back.  A July 2011 VA treatment note documented complaints of persistent lower back pain, and recorded that back pain had begun 3 years prior.  An October 2011 VA follow-up note recorded "chronic low back pain."  In a May 2013 VA back examination, the Veteran indicated that he had been experiencing back pain for 4 years.  An August 2014 VA treatment note recorded complaints of oppressive lower back pain.  Lastly, a May 21, 2015 follow-up note identified complaints of low back pain.  

Although a VA examiner determined in March 2012 and again in an October 2016 addendum that the Veteran's current back condition was not likely related to service, the Board finds the opinions as to nexus to be inadequate.  First, although the March 2012 examiner determined that the Veteran's back condition was due to the normal aging process, as the Board noted in its February 2015 remand, the examination was inadequate because examiner failed to address evidence of an in-service back injury and complaints of back pain thereafter.  The Board thus affords the examination no probative value.

In the October 2016 addendum, the examiner opined that the Veteran's back condition was less likely than not caused by or the result of military service.  The examiner stated that "actual lumbar conditions is a chronic condition that tends to progressively worsen over time with natural aging process and/or due to repetitive trauma" and that the findings of the lumbar spine were more likely than not related to the natural process of aging.  The examiner also stated that after 2008, there was no other evidence of low back pain or any evidence of continuity or chronicity of a low back condition within 1 to 2 years after being released from active service; without such evidence of pain, the examiner concluded that the back pain diagnosed in July 2008 was acute and transitory and had improved with treatment.  However, given the October 2008 VA record of low back pain and multiple VA records demonstrating low back pain less than 2 years after the in-service injury, the examiner's addendum opinion is based on an inadequate factual predicate and is also entitled to no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The Board has considered remanding the claim to obtain an adequate opinion on the etiology of the Veteran's low back disability.  However, in light of the Veteran's competent and credible testimony as to continuity of symptomatology since service, as well as the numerous VA treatment records documenting continuous symptoms, the Board finds that the evidence is, at a minimum, in equipoise regarding the question of whether the Veteran's current low back disability is related to service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).  The benefit of the doubt will be conferred in the Veteran's favor and remand is not necessary.  The service-connection claim for a low back disability is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see Gilbert, supra.


ORDER

Entitlement to service connections for a back disorder is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


